IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 00-51103
                              Summary Calendar



IRENE MORALES,

                                             Plaintiff-Appellant,

versus

LARRY G. MASSANARI, ACTING
COMMISSIONER OF SOCIAL SECURITY,

                                             Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                          (A-99-CV-348-AWA)
                        --------------------
                             May 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Irene Morales appeals from the district

court’s grant of summary judgment adverse to her in its review of

the decision of the Acting Commissioner of Social Security denying

Morales’s social security disability and supplemental security

income   (SSI)    benefits.      Morales   contends   that   the   Acting

Commissioner’s decision was not supported by substantial evidence

and that the administrative law judge (ALJ) failed to ascertain

from the vocational expert (VE) who testified at the hearing on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Morales’s claim whether her impairments, when taken together, would

affect her ability to perform work.

     We find that the Acting Commissioner’s decision is supported

by substantial evidence.        See Richardson v. Perales, 402 U.S. 389,

390 (1971).        Morales has failed to brief whether the Acting

Commissioner erred by finding that she was physically capable of

light work.      Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).               Neither does the record suggest

that the Acting Commissioner erred by finding that Morales was

capable    of   performing    light     work    at   the   time     of   the   Acting

Commissioner’s final decision.

     The    Acting     Commissioner’s        finding   that   Morales’s        mental

conditions      were   not   totally    disabling      also   was    supported    by

substantial evidence. Morales’s testimony at the hearing indicates

that she could interact with others to some extent, and her mental

residual functional capacity (RFC) assessments indicate at least a

limited ability to function in the mental aspects of work.

     The Acting Commissioner’s finding that Morales could perform

two of the jobs constituting her past relevant work, however, was

not supported by substantial evidence.               The magistrate judge thus

prudently excluded the position of security guard from the list of

jobs that Morales could perform.               In addition, the position of

machine operator is defined by the Department of Labor as a medium

work position, see 2 DICTIONARY    OF   OCCUPATIONAL TITLES § 600.380-018 (4th

ed., rev’d, 1991), and the Acting Commissioner found that Morales

was limited to the ability to perform light work.                    Morales’s own


                                         2
description of the physical requirements of her machine-operator

job also indicates that the job is beyond her physical capacity.

     Nevertheless, the VE testified that Morales could work as a

house cleaner at a motel, an assembler, a cafeteria attendant, or

a cafeteria server, and the record contains no evidence calling

that testimony into question.   The conclusion that Morales could

perform jobs existing in significant numbers in the national

economy is therefore supported by substantial evidence.

AFFIRMED.




                                3